Title: From George Washington to Reuben Harvey, 23 June 1783
From: Washington, George
To: Harvey, Reuben


                  
                     Sir
                     Head Quarters 23d June 1783
                  
                  I was yesterday favord with your Letter of the 12th february—and this day I transmitted the papers which accompanied it to the President of Congress with a Letter of which the inclosed is Copy.
                  Your early attachment to the Cause of this Country and your exertions in relieving the distresses of such of our fellow Citizens as were so unfortunate as to be Prisoners in Ireland, claim the regard of every American and will always entitle you to my particular esteem. I shall always be happy in rendering you every Service in my power being with great truth Sir Your very Obedient humble Servt
                  
               